DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 14-16 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 05/11/2022. 
Response to Arguments
2.	All arguments considered were filed 08/10/2022.
Applicant’s arguments, see pg. 8, with respect to objections to the drawings have been fully considered and are persuasive. Accordingly, all objections to the drawings have been withdrawn.
 Applicant’s arguments, see pg. 8, with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 8, with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pg. 8, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
In response to applicant's argument on pgs. 9 (line 22) - 11 (line 5) that the guidewire 16 is not a catheter, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments, see pg. 11 (lines 5-15), with respect to whether Call et al. (US 20150112310 A1), hereinafter Call, teaches catheter 16 is coupled to the catheter hub have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 102 and 103 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Wight on 08/25/2022.
The application has been amended as follows: 
In claim 1 (line 15), “elongate body” has been amended to read --catheter body--.
In claim 15 (line 27), “guidewire distal” has been amended to read --guidewire is distal--.
REASONS FOR ALLOWANCE
Claim(s) 1-23 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Call discloses a catheter assembly comprising an elongate catheter body, the catheter body comprising a CVC portion including a needle access aperture disposed through a side wall thereof, a transition portion, and a PIV portion; a catheter hub, a PIV hub, a needle, and a needle hub, wherein the needle extends through a lumen of the PIV hub, the needle access aperture, and the PIV lumen portion to a point distal of the distal end of the elongate body, and wherein a guidewire is disposed in a proximal portion of the first lumen. However, Call fails to disclose the catheter hub is coupled to the proximal end of the catheter body. 
Regarding claim 15, Call discloses a method of inserting a catheter comprising providing a catheter assembly comprising an elongate catheter body, the catheter body comprising a CVC portion including a needle access aperture disposed through a side wall thereof, a transition portion, and a PIV portion, a catheter hub, a PIV hub, a needle including a needle hub coupled to the PIV hub, the needle being disposed through the PIV hub lumen, the needle access aperture, the PIV lumen portion, and extending beyond the distal end of the catheter body, and a guidewire disposed in a first lumen of the catheter body, wherein the method further comprises inserting the needle into the patient to access the vasculature thereof such that a distal end of the catheter body is disposed within the vasculature, observing a blood flow at the needle hub to confirm vascular access, advancing the PIV portion distally into the vasculature, and detaching the PIV hub from the catheter body. However, Call fails to disclose detaching the needle hub from the PIV hub, withdrawing the needle proximally from the PIV hub, advancing the guidewire through the first lumen such that a distal end of the guidewire is distal of the distal end of the catheter body, and advancing the catheter body over the guidewire such that the CVC portion is disposed within the vasculature.
The prior art of record, either alone or in combination, fails to disclose or render obvious the apparatus of claim 1 or the method of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783